DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/4/2022 has been entered.

Response to Amendment
The amendment dated 3/4/2022 has been considered and entered into the record.  Claims 1, 2, 6–14, 16, and 18–24 remain pending and are examined below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6–14, 16, and 18–24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 16 recites “one or more neat deterrent agents dispersed in the plurality of water-soluble fibrous elements of the second layer, wherein the second layer is associated with the first layer such that one or more neat deterrent agents are present at a surface of the layered soluble fibrous structure,” which comprises first and second layers of water-soluble fibrous elements.  The claim is rejected as it is unclear to the Examiner how the second layer comprising deterrent agent(s) dispersed in the layer’s fibrous elements can be associated with the first layer such that deterrent agents would be present at a surface of the layered fibrous structure because the agent(s) of the second layer are dispersed within the fibrous elements, not on their surface. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 6–11, 14, 16, 18–22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Sivik (US 2012/0053103 A1) in view of Applicant’s Admitted Prior Art “AAPA,” and Lee (US 2015/0159082 A1).
Sivik teaches the formation of a detergent product comprising one or more active agents, wherein the product is made from two or more layer of water-soluble filaments formed into filamentary nonwoven fabric layers and has a basis weight of less than 500 g/m2.  Sivik abstract, ¶¶ 127, 320, 322, Fig. 4, claim 1.  The filaments of the Sivik may be collected and pressed into a film, thus resulting in the film containing one or more filament-forming materials and the one or more active agents that are releasable from the film when the film is exposed to conditions of intended use.  Id. ¶ 101.  The filaments of the nonwoven web of the invention may contain, or are coated with, one or more active agents.  Id. ¶ 324.  The active agents may include a surfactant or dishwashing agent, wherein the surfactant is released upon exposure to water.  See id. ¶¶ 47, 51.  The nonwoven fabric layers exhibit a water content of from 0% to about 20% as measured according to the Water Content Test Method.
Sivik fails to teach a second layer comprising one or more neat deterrent agents present at the surface of the layered soluble fibrous structure.
Applicant’s Specification acknowledges that it was known at the time of the invention to used bittering agents with films by powdering the bittering agent onto a surface of the film.  See Spec. at 1:13–15.  Accordingly, it would have been obvious to one of ordinary skill in the art to have added bittering agent on the surface of the layered fibrous film structure of Sivik.
Sivik fails to teach a plurality of water-soluble fibrous elements and one or more neat deterrent agents dispersed in the plurality of water-soluble fibrous elements.
Lee teaches compositions that include a polymer and a bitterant aversive, such as denatonium benzoate, may be incorporated into a water-soluble polymer for use as packaging in pouches for laundry or dish detergent.  Lee ¶¶ 2, 8–9.  The bitterant aversive is used to deter ingestion and is part of exterior layer of the pouch.  Id. ¶¶ 33, 53.  Lee also teaches that capsaicin (i.e., pungent agent) may be included in the polymer to add a burning sensation when in contact with the skin.  The amount of aversive in the water-soluble polymer composition is not particularly limited, and may be selected from within broad ranges (e.g., 10 ppm to about 10,000 ppm) based on the desired role of the components in the polymer composition.  See id. ¶ 62.
Accordingly, when considering the teachings of AAPA and Lee together it would have been obvious to one of ordinary skill in the art to have coated the filamentary film of Sivik with powdered denatonium benzoate and capsaicin at levels at least 10 ppm to form a film that deters digestion.  Additionally, it would have been obvious to have added the bitterant to the water-soluble polymer of Sivik to make filaments, such as those of the second layer, containing the bitterant to further deter digestion.   
Furthermore, it would have been obvious to have made the filamentary film of Sivik with maintained denatonium benzoate levels (e.g., after one month at 25oC and 60% relative humidity) of at least 10 ppb in on the surface of the layered soluble fibrous structure and within the filament used to make the fibrous structure in order to maintain bitterness and prevent accidental ingestion.
Claims 12, 13, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sivik and Lee as applied to claims 1 and 16 above, and further in view of DiPietro (US 2014/0371411 A1).  Sivik, AAPA, and Lee fail to teach the use of an emetic agent.  
DiPietro teaches a polymer composition that includes a polymerizable aversive agent, such as emetics including ipecac, to prevent children from eating detergent gel packs.  DiPietro abstract, ¶¶ 23, 34–35.  
Accordingly, it would have been obvious to the ordinarily skilled artisan to have also added ipecac to the powdered deterrent on the surface of the film layer of Sivik in order to prevent ingestion by children.  
Applicant is advised that should claim 12 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of applied prior art above fails to teach a layered soluble fibrous structure comprising a second layer comprising a plurality of water-soluble fibrous elements and one or more neat deterrent agents dispersed in the plurality of water-soluble fibrous elements of the second layer, wherein the second layer is associated with the first layer such that the one or more neat deterrent agents are present at a surface of the layered soluble fibrous structure as required in amended claim 16.  As set forth above, amended claim 16 is indefinite because it is unclear how the deterrent agents dispersed within the fibrous elements of the second layer can be present at a surface of the layered soluble fibrous structure.  Additionally, the Examiner has explained why the new claim limitations are obvious.
Applicant next argues that the AAPA fails to teach one or more neat deterrent agents or their use at the surface of the layered soluble fibrous structure or dispersed in a plurality of water-soluble fibrous elements.  Applicant’s Specification acknowledges that it was known at the time of the invention to used bittering agents with films by powdering the bittering agent onto a surface of the film.  See Spec. at 1:13–15.  The instant Specification does not mention the use of the bittering agent with additional materials.  Accordingly, the Specification teaches the use of a neat bittering agent (i.e., deterrent agent) at the surface of a film.  The Examiner does not rely upon Applicant’s Admitted Prior Art to teach one or more neat deterrent agents dispersed in a plurality of water-soluble fibrous elements.  
Next, Applicant argues that Lee teaches a composition comprising a fluorophore and an aversive agent, rather than a neat deterrent agent.  While Lee teaches the use of fluorophore to trace an aversive agent, such as denatonium bitterant, the fluorophore does not react with the aversive agent.  See Lee 9.  Accordingly, the aversive agent is “neat.”  The Examiner further notes that the claim uses the open-ended term “comprising.”  Thus, the instant claims do not exclude the presence of additional elements, such as fluorophore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D MATZEK whose telephone number is (571)272-5732. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571.272.7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW D MATZEK/Primary Examiner, Art Unit 1786